DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 November 2020 has been entered.
THIS ACTION IS NON- FINAL.  


Status of Claims

Claims 1-2, 5-9, 11-13, 15-19, 21-24 are pending.
Claims 3-4, 10, 14, 20 are cancelled
Claims 1-2, 5-9, 11-13, 15-19, 21-22 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 23-24.  


Claim Objections
Claim 1 objected to because of the following informalities:  “determining, according to the measurement value, that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent.”, period should not be used here as each claim is one sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yerli, et al., US-PGPUB NO.2013/0346876A1 [hereafter Yerli] in view of Cheyer, et al., US-PATENT NO.6,691,151B1 [hereafter Cheyer], Lyren et al., US-PATENT NO.9,691,107B2 [hereafter Lyren], and PENNACCHIOTTI, et al, US-PGPUB NO.2013/0124437A1 [hereafter PENNACCHIOTTI]

With regards to claim 1, Yerli teaches 
“A method for processing information by an intelligent agent, the method comprising: …
sending, by the first intelligent agent, a request message to a second intelligent agent, wherein the request message comprises the invitation message or the recommendation message sent to the second intelligent agent (Yerli, FIG.1, [0004], ‘invitation of other users of the online service’, [0041], ‘recommender module … for management of the initiation of the simultaneous experience and for providing of the online content’) ….; 
receiving, by the first intelligent agent, a decision message fed back by the second intelligent agent, wherein the decision message is a message that is determined by the second intelligent agent according to a knowledge model of the second intelligent agent and any one of the invitation message or the recommendation message (Yerli, FIG.1, [0022], ‘providing to the first user a list of further users of the online service in response to a set of selection rules’); …”
 does not explicitly detail “updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent”.
However Cheyer teaches “updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent (Cheyer, FIG.4, Col 17, Line 17-20, ‘maintain a knowledge base … and uses that knowledge to assist requesters and providers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

The combined teaching described above will be referred as Yerli + Cheyer hereafter.

Yerli + Cheyer does not explicitly detail “wherein: (1) each of the first intelligent agent and the second intelligent agent is a virtual machine learning program, (2) the first intelligent agent corresponds to a first user account and the second intelligent agent corresponds to a second user account, and (3) the first intelligent agent sends the request message to the second intelligent agent without receiving an instruction to send the request message by a first user of the first account”.
However Lyren teaches “wherein: each of the first intelligent agent and the second intelligent agent is a virtual machine learning program; the first intelligent agent corresponds to a first user account and the second intelligent agent corresponds to a second user account (Lyren, FIG.1, C6L59-61, ‘an intelligent and/or machine learning user agent can emulate a personality of its user and make decisions on behalf of the user’, C2L9012, ‘One example embodiment is a method in which a first user agent of a first user selects, without knowledge of and instruction ); and the first intelligent agent sends the request message to the second intelligent agent without receiving an instruction to send the request message by a first user of the first account in response to determining that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent (Lyren, C2L9012, ‘One example embodiment is a method in which a first user agent of a first user selects, without knowledge of and instruction from the first user, an electronic device of a second user having a second user agent.  The first and second user agents exchange personal information about their users’, C14L11-15, ‘the user agent of the user sends a friend request to other members.  This friend request ask the other member to join a circle of friends of user.  The friend request can be sent with or without prior approval of the user’ shows an example that an agent sending an request for a user without receiving an instruction. );"
 and Lyren before him or her, to modify the distributed multiple user messaging method and system of Yerli + Cheyer to include personal machine learning agents as shown in Lyren.   
The motivation for doing so would have been to enable users to communicate and share information with other users of the social network (Lyren, Background). 

The combined teaching described above will be referred as Yerli + Cheyer + Lyren hereafter.

Yerli + Cheyer + Lyren does not explicitly detail “wherein determining, by the first intelligent agent, that an object to which the invitation message or the recommendation message is to be sent is the second intelligent agent comprises: obtaining, by the first intelligent agent according to a label of the first intelligent agent and a label of another intelligent agent, a measurement value of an interest similarity between a first user corresponding to the first user account and a user corresponding to the other intelligent agent, wherein the other intelligent agent 61DOCKET NO.: HUAW06-07761 PATENT refers to an intelligent agent that has an association relationship with the first intelligent agent; and determining, according to the measurement value, that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent”.
 PENNACCHIOTTI teaches “wherein determining, by the first intelligent agent, that an object to which the invitation message or the recommendation message is to be sent is the second intelligent agent comprises: obtaining, by the first intelligent agent according to a label of the first intelligent agent and a label of another intelligent agent, a measurement value of an interest similarity between a first user corresponding to the first user account and a user corresponding to the other intelligent agent (PENNACCHIOTTI, FIG.2-3, [0022], ‘the target user’s interest distribution is compared to another user’s interest distribution to determine a similarity value, or values’) , wherein the other intelligent agent 61DOCKET NO.: HUAW06-07761 PATENT refers to an intelligent agent that has an association relationship with the first intelligent agent; and determining, according to the measurement value, that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent (PENNACCHIOTTI, FIG.1,4-7,

    PNG
    media_image1.png
    677
    454
    media_image1.png
    Greyscale



);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli + Cheyer + Lyren .   
The motivation for doing so would have been to establish an interactive dialogue between users (PENNACCHIOTTI, Abstract). 

With regards to claim 2, Yerli in view of Cheyer  and Lyren further teaches 
“The method according to claim 1”
Yerli does not explicitly detail wherein sending, by a first intelligent agent, a request message to a second intelligent agent comprises: sending, by the first intelligent agent, the request message to the second intelligent agent at any moment; or predicting, by the first intelligent agent, an idle time the second 60DOCKET NO.: HUAW06-07761 PATENT user account by learning a historical posting time of the second user account, and sending, by the first intelligent agent, the request message to the second intelligent agent at the idle time of the second user account, wherein the second user account corresponds to the second intelligent agent”.
However Cheyer teaches “wherein sending, by a first intelligent agent, a request message to a second intelligent agent comprises: sending, by the first intelligent agent, the request message to the second intelligent agent at any moment; or predicting, by the first intelligent agent, an idle time of the second 60DOCKET NO.: HUAW06-07761 PATENT user account by learning a historical posting time of the second user account, and sending, by the first intelligent agent, the request message to the second intelligent agent at the idle time of the second user account (Cheyer, FIG.3, Col 6, Line 38-39, ‘The agent 320 forward service requests to the facilitator agent 320’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include request messages sent between distributed agents as shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 3, Yerli in view of Cheyer  and Lyren further teaches 
“The method according to claim 1”
Yerli does not explicitly detail “wherein sending, by a first intelligent agent, a request message to a second intelligent agent comprises: determining, by the first intelligent agent, that an object to which the invitation message or the recommendation message is to be sent is the second intelligent agent; and in response to determining that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent, sending the invitation message or the recommendation message to the second intelligent agent”.
However Cheyer teaches “wherein sending, by a first intelligent agent, a request message to a second intelligent agent comprises: determining, by the first intelligent agent, that an object to which the invitation message or the recommendation message is to be sent is the second intelligent agent; and in response to determining that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent, sending the invitation message or the recommendation message to the second intelligent agent (Cheyer, FIG.15-16, Col 30, Line 4-10, ‘other embodiments incorporate into a facilitator the ability to aid agents in establishing peer-to-peer communications.  That is, for tasks requiring a sequence of exchanges between two agents’, C23-28 show example of agent communication examples, e.g., C23L24-27, ‘exchange message with one or more service providers, and then send a message containing the desired results’ shows an example of sending message between agents.);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include request messages sent between distributed agents as  shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 5, Yerli + Cheyer in view of Lyren further teaches 
“The method according to claim 4”
Yerli does not explicitly detail “wherein determining, by the first intelligent agent, that an object to which the invitation message or the recommendation message is to be sent is the second intelligent agent comprises: determining, by the first intelligent agent, the invitation message or the recommendation message according to operation information of a user account corresponding to the other intelligent agent; and determining, according to the invitation message or the recommendation message and the label of the other intelligent agent, that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent”.
However Cheyer teaches “wherein determining, by the first intelligent agent, that an object to which the invitation message or the recommendation message is to be sent is the second intelligent agent comprises: determining, by the first intelligent agent, the invitation message or the recommendation message according to operation information of a user account corresponding to the other intelligent agent; and determining, according to the invitation message or the recommendation message and the label of the other intelligent agent, that the object to which the invitation message or the recommendation message is to be sent is the second intelligent agent (Cheyer, FIG.3, Col 6, Line 38-39, ‘The agent 320 forward service requests to the facilitator agent 320’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include request messages sent between distributed agents as  shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 6, Yerli in view of Cheyer  and Lyren further teaches 
“The method according to claim 1, wherein: when the request message is a learning invitation message, the decision message comprises related information of the second intelligent agent to be shared with the first intelligent agent, or the decision message is refusing to share related information of the 62DOCKET NO.: HUAW06-07761 PATENTsecond intelligent agent with the first intelligent agent (Yerli, FIG.4, [0052], ‘the invited users refuses to join the simultaneous experiences’ shows example of an entity refuses to share.)”. 
Yerli does not explicitly detail “wherein the related information comprises at least any one of the following: a learning model, data, and activity arrangement; and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent comprises: learning, by the first intelligent agent, the related information of the second intelligent agent when the decision message is the related information of the second intelligent agent to be shared with the first intelligent agent, and updating the knowledge model of the first intelligent agent, or updating, by the first intelligent agent when the decision message is refusing to share the related information of the second intelligent agent with the first intelligent agent, the knowledge model of the first intelligent agent according to a case in which the second intelligent agent refuses the learning invitation message”.
 Cheyer teaches “wherein the related information comprises at least any one of the following: a learning model, data, and activity arrangement; and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent comprises: learning, by the first intelligent agent, the related information of the second intelligent agent when the decision message is the related information of the second intelligent agent to be shared with the first intelligent agent, and updating the knowledge model of the first intelligent agent, or updating, by the first intelligent agent when the decision message is refusing to share the related information of the second intelligent agent with the first intelligent agent, the knowledge model of the first intelligent agent according to a case in which the second intelligent agent refuses the learning invitation message (Cheyer, FIG.4, Col 17, Line 17-20, ‘maintain a knowledge base … and uses that knowledge to assist requesters and providers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 7, Yerli in view of Cheyer  and Lyren teaches 
The method according to claim 6”
Yerli does not explicitly detail “wherein after learning, by the first intelligent agent, the related information of the second intelligent agent when the decision message is the related information of the second intelligent agent to be shared with the first intelligent 63DOCKET NO.: HUAW06-07761 PATENT agent, and updating the knowledge model of the first intelligent agent, the method further comprises: obtaining, by the first intelligent agent, a learning outcome by using learned content and by comparing the decision message with the knowledge model of the first intelligent agent; and feeding back, by the first intelligent agent, the learning outcome to the second intelligent agent, so that the second intelligent agent updates the knowledge model of the second intelligent agent according to the learning outcome”.
However Cheyer teaches “wherein after learning, by the first intelligent agent, the related information of the second intelligent agent when the decision message is the related information of the second intelligent agent to be shared with the first intelligent 63DOCKET NO.: HUAW06-07761 PATENT agent, and updating the knowledge model of the first intelligent agent, the method further comprises: obtaining, by the first intelligent agent, a learning outcome by using learned content and by comparing the decision message with the knowledge model of the first intelligent agent; and feeding back, by the first intelligent agent, the learning outcome to the second intelligent agent, so that the second intelligent agent updates the knowledge model of the second intelligent agent according to the learning outcome (Cheyer, FIG.4, Col 16, Line 34-38, ‘Feedback parameters allow a service requester to receive information from the facilitator about how a goal was handled.  This feedback can include such things as the identifies of the agents involved in satisfying the goal, and the amount of time expended in the satisfaction of the goal.’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 8, Yerli in view of Cheyer  and Lyren teaches 
“The method according to claim 1, wherein: when the request message is an activity invitation message, the decision message comprises a message for agreeing to or refusing an activity invitation (Yerli, FIG.4, [0052], ‘the invited users refuses to join the simultaneous experiences’ shows example of an entity refuses to share.)”
Yerli does not explicitly detail “and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent comprises: sending, by the first intelligent agent when the decision message is the message for agreeing to the activity invitation, the notification message to the first user account corresponding to the first intelligent agent, so that information that the second intelligent agent accepts the activity invitation is displayed on 64DOCKET NO.: HUAW06-07761 PATENT the first user account, or updating, by the first intelligent agent when the decision message is the message for refusing the activity invitation, the knowledge model of the first intelligent agent according to a case in which the second intelligent agent refuses the activity invitation message”.
However Cheyer teaches “and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent comprises: sending, by the first intelligent agent when the decision message is the message for agreeing to the activity invitation, the notification message to the first user account corresponding to the first intelligent agent, so that information that the second intelligent agent accepts the activity invitation is displayed on 64DOCKET NO.: HUAW06-07761 PATENT the first user account, or updating, by the first intelligent agent when the decision message is the message for refusing the activity invitation, the knowledge model of the first intelligent agent according to a case in which the second intelligent agent refuses the activity invitation message (Cheyer, FIG.4, Col 17, Line 17-20, ‘maintain a knowledge base … and uses that knowledge to assist requesters and providers’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model shown in Cheyer.   


With regards to claim 9, Yerli in view of Cheyer  and Lyren teaches 
“The method according to claim 1, wherein: when the request message is the recommendation message, the decision message comprises accepting or refusing the recommendation message (Yerli, FIG.1, [0041], ‘recommender module … for management of the initiation of the simultaneous experience and for providing of the online content’, [0052], ‘user refuses to join the simultaneous experience’ shows an example of user refusing the recommendation or invitation); 
Yerli does not explicitly detail “and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent comprises: updating, by the first intelligent agent, the knowledge model of the first intelligent agent according to the decision message when the decision message is accepting or refusing the recommendation message”.
However Cheyer teaches ““and updating, by the first intelligent agent according to the decision message, a knowledge model of the first intelligent agent or sending, by the first intelligent agent according to the decision message, a notification message to a first user account corresponding to the first intelligent agent comprises: updating, by the first intelligent agent, the knowledge model of the first intelligent agent according to the decision message when the decision message is accepting or refusing the recommendation message (Cheyer, FIG.4, Col 17, Line 17-20, ‘maintain a knowledge base … and uses that knowledge to assist requesters and providers’, Col 21, Line 9-11, ‘agents can update (add, remove, and replace) facts belonging to data solvables, either locally or on other agents, given that they have preferably the required permissions’, Col 20, Lin 15-16, ‘handles the distribution of both data update requests and requests for installation of triggers’, Col 8, Line 52-53, ‘the facilitator matches the action part of the trigger to capabilities published by the notification agent … to determine the best way of relaying a message through available media transfer application agents’.);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include agent knowledge model update shown in Cheyer.   
The motivation for doing so would have been to support dynamic presentation of information and services in distributed agent community (Cheyer, Abstract). 

With regards to claim 10, Yerli in view of Cheyer  and Lyren teaches 
“The method according to claim 1, wherein sending, by a first intelligent agent, a request message to a second intelligent agent comprises:  65DOCKET NO.: HUAW06-07761 PATENT sending, by the first intelligent agent by itself, the request message to the second intelligent agent (Yerli, FIG.1, [0004], ‘invitation of other users of the online service’, [0041], ‘recommender module … for management of the initiation of the simultaneous experience and for providing of the online content’) ….”
 does not explicitly detail wherein before the first intelligent agent directly sends the request message to the second intelligent agent, the first intelligent agent does not notify the first user account and/or receives no instruction sent by using a terminal device by the first user corresponding to the first user account, wherein the instruction is used to instruct the first intelligent agent to send the request message to the second intelligent agent”.
However Cheyer teaches “wherein before the first intelligent agent directly sends the request message to the second intelligent agent, the first intelligent agent does not notify the first user account and/or receives no instruction sent by using a terminal device by the first user corresponding to the first user account, wherein the instruction is used to instruct the first intelligent agent to send the request message to the second intelligent agent (Cheyer, FIG.4, Col 21, Line 9-11, ‘agents can update (add, remove, and replace) facts belonging to data solvables, either locally or on other agents, given that they have preferably the required permissions’, Col 20, Lin 15-16, ‘handles the distribution of both data update requests and requests for installation of triggers’, Col 8, Line 52-53, ‘the facilitator matches the action part of the trigger to capabilities published by the notification agent … to determine the best way of relaying a message through available media transfer application agents’ shows example of intelligent agents sending / receiving information for users.);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yerli and Cheyer before him or her, to modify the distributed multiple user messaging method and system of Yerli to include intelligent agents processing user information as shown in Cheyer.   


Claims 11-12, 15-19, 21-22 are substantially similar to claims 1-2, 5-9. The arguments as given above for claims 1-2, 5-9 are applied, mutatis mutandis, to claims 11-12, 15-19, 21-22, therefore the rejection of claims 1-2, 5-9 are applied accordingly.

The combined teaching described above will be referred as Yerli + Cheyer + Lyren + PENNACCHIOTTI hereafter.



Allowable Subject Matter

Claims 23-24 are objected to and could be allowable they are moved up to combine with all the limitations in the independent claims, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 23-24. 
Regarding independent claim 23, the primary reason for the allowance is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record:
“wherein sending, by the first intelligent agent, the request message to the second intelligent agent comprises: predicting, by the first intelligent agent, an idle time of the second user account by learning a historical posting time of the second user account, and sending, by the first intelligent agent, the request message to the second intelligent agent at the idle time of the second user account.”
Claim 24 is substantially similar to claim 23. The arguments as given above for claim 23 are applied, mutatis mutandis, to claim 24.





Response to Argument

Applicant’s arguments filed 6 November 2020 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, 
(1) regarding amended limitations of Claims 1-2, 5-9, 11-13, 15-19, 21-22  of the instant case, in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.
(2) there is no art rejection for the newly added claims 23-24.


Examiner's Note

The restriction requirement in the last office action is removed and all claims are reviewed.  Please respond to all the claims in this office action.
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126